DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/086156, filed on December 20, 2018, which claims priority to German Patent Application No. 10 2017 223 690.6, filed on December 22, 2017.
Status
This Office Action is in response to Applicants' preliminary Amendment and Remarks filed on June 22, 2020 in which Claims 8-10, 20 and 24-28 are cancelled and Claims 1-7, 11-19, 21-23 and 29 are amended to change the breadth of the claims.  Claims 1-7, 11-19, 21-23 and 29 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed July 20, 2021, December 29, 2020 and June 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-19 and 21-23 are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being unpatentable over Schlesiger (US Patent No. 6,939,961 B1, provided with the IDS filed 6/22/2020).
Applicants claim a method for producing a low-viscosity cellulose ether product, comprising the steps: (i) providing at least one water-moist cellulose ether starting material; (ii) adding at least one oxidizing agent to the cellulose ether starting material from step (i) under shear; (iii) treating the mixture obtained in step (ii) at temperatures in the range of 20-100 °C; (iv) drying the mixture obtained in step (iii); and, (v) adding at least one alkaline salt to the mixture obtained in step (iv) to obtain the low- viscosity cellulose ether product, the cellulose ether starting material having a higher solution viscosity than the cellulose ether product.
	The Schlesiger patent discloses a process for the production of low-viscosity water-soluble cellulose ethers by oxidative decomposition of higher-viscosity cellulose ethers with hydrogen peroxide, comprising: (a) forming, under conditions of intensive mixing and at temperature of 65-125ºC., a mixture comprising, (i) higher-viscosity cellulose ethers, and (ii) an aqueous solution of hydrogen peroxide which is present in an amount of 0.5 to 1.8 wt. % in relation to the dry cellulose ether, the solid content of the mixture is no lower than 25 wt. % in relation to the total quantity of the mixture; and (b) agitating continuously the mixture of step (a) at temperatures of 65-125ºC. until approximately at least 90% of the hydrogen peroxide has been spent, wherein during or after the decomposition reaction, the pH value of the mixture of step (a) is set at more than 4.5, by adding to said mixture a second aqueous solution which has a pH of 5 to 12, provided that when said second aqueous solution is added during the decomposition reaction said second aqueous solution may optionally contain, in solution, the hydrogen peroxide required for the decomposition reaction (see abstract). 

	The above description of the Schlesiger patent anticipates Claims 1-7, 11-19 and 21-23 of the instant application.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

29 is rejected under 35 U.S.C. 103 as being unpatentable over Schlesiger (US Patent No. 6,939,961 B1) as applied to Claims 1-7, 11-19 and 21-23 above, and further in view of Koch et al (US Publication No. 2002/0168407 A1).
Applicants claim a tableting aid comprising the low-viscosity cellulose ether product according to claim 22.
The information disclosed in the Schlesiger patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed method and low-viscosity cellulose ether product (see Claim 22) differs from the information disclosed in the Schlesiger patent by claiming tableting aid comprising the low-viscosity cellulose ether product.
	The Koch et al patent discloses a process for preparing low-viscosity aqueous cellulose ether solutions whereby the low-viscosity cellulose ether obtained from the low-viscosity aqueous cellulose ether solution is used for the production of pharmaceutical administration units, such as tablets.  Examples of cellulose ethers in the Koch et al patent that are used to prepare the low-viscosity aqueous cellulose ether solutions include  methylhydroxyethylcellulose, methylhydroxypropylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, ethylhydroxyethylcellulose and mixtures thereof (see paragraph no. [0020]).  Thus, the Koch et al patent suggests that it is known in the art to used low-viscosity cellulose ether to prepare tableting aid. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Schlesiger patent with the teaching of the Koch et al patent to reject the instant claims since both references disclose preparation of low-viscosity cellulose ether products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the low-viscosity cellulose ether product prepared in the Schlesiger patent for the low-viscosity cellulose ether product used for the preparation of tablets in view of the recognition in the art, as suggested by the Koch et al patent, that preparation of low-viscosity cellulose ether requires very 

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623